Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 1 of 15




                                                                    1
Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 2 of 15
Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 3 of 15
Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 4 of 15
Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 5 of 15
Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 6 of 15
Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 7 of 15
                 Case 3:19-cv-00261-JWD-EWD            Document 1-1          04/30/19 Page 8 of 15

                                                                                                       1-800-259-5300
                                                          Home       Online Services   News/Media     FAQs    Contact us




                                                                                                    Industry Access
      Consumers >            Industry >




                          Details for Great West Casualty Company
Name:
Great West Casualty Company
NAIC#:
11371
Domicile:
NE
Phone:
(402) 494-2411
Toll Free#:
N/A


                                                    Addresses

Type: Administrative
1100 West 29th Street
South Sioux City, NE 68776-3130


Type: Books and Records
1100 West 29th Street
South Sioux City, NE 68776-3130


Type: Domicile
1100 West 29th Street
South Sioux City, NE 68776-3130


Type: Mailing
P.O. Box 277
South Sioux City, NE 68776-0277


                                               Appointed Producers

                                                  Complaint Data

                                              Licensing Information

                                                Lines of Insurance

                                               Regulatory Actions

                                                Service of Process

                                          Summary Financial Information

                                               Return to Search Results

                                                  Return to Search
                                                                                                                 2
4/30/2019            Case 3:19-cv-00261-JWD-EWDAbout Document
                                                     us – Robert Heath
                                                                    1-1Trucking Inc.
                                                                            04/30/19 Page 9 of 15


                                                                                               Have a Question? Call +1 806-747-1651



     Home          Careers       Services      Locations        Testimonials          About us                                  Apply Here




                                                                 About us
                                                             Home         About us




                                                                                                                  Have a Question?
   About us                                                                                                         Call us +1 806-747-
                                                                                                                  1651
       Founded In 1939 by Bob and Lila Heath as a one-truck one-trailer operation. Through determination,
       dedication to service, and a focus on driver relationships. Robert Heath Trucking has become a
       leading middle market Refrigerated Trucking operation servicing the central and western half of the
       United States.
                                                                                                                  Get Free Quote
       With deep roots in the West Texas Market and a continuing focus on California Produce we are an
       expert in transporting everything you will nd on a grocery store shelf and are proud to provide our
                                                                                                                   Your name
       customers with the on time service needed to satisfy America’s appetite.

       Bob and Lila oversaw the growth of the company until Bob’s death in 1994 when their daughter Terri,         Your email
       with the help of her husband Jimmy, took over the company. They still run the company today side by
       side with Jody Heath and Dan Alford with 90 years of combined Robert Heath experience and their             Your subject
       two sons Brent and Brooks continuing the tradition to the third generation.
                                                                                                                   Your text
       Currently Robert Heath runs 130 late model tractors, all newer than 2015, and 285 refrigerated
       trailers.

       In 2012 we were proud to be o cially recognized by the WBENC as a woman owned business.

       History of Success




            1979                    1980               1982,October                   1984                   19


                                                                                                                    Submit
                                                                   1979
                        Terri Heath Shankle, our current owner and Daughter of Robert and Lila Heath, bega
                                                                 Direct Service
                                                                                                                                        Privacy - Terms



https://www.robertheath.com/about-us/                                                                                                               1/3
4/30/2019           Case 3:19-cv-00261-JWD-EWDAboutDocument
                                                    us – Robert Heath
                                                                  1-1Trucking Inc.
                                                                         04/30/19  Page 10 of 15



   BIOS


            Terri Shankle
       As Bob and Lila’s daughter Terri grew up in the transportation industry and worked on and off
       at Robert Heath all through her education. After graduating with a Bachelor’s degree from
       Texas Tech University Terri began working for Direct Service our dedicated trucking operation
       that has since been folded into Robert Heath Trucking. She continued to stay involved with the
       company over the years until her father’s death in 1994 when she took over the position of
       Chairman of the Board.




            Jimmy Shankle
       While completing his Master’s degree from Texas Tech University he worked alongside Dan
       Alford in the shop. Once he had completed his Master’s he moved into dispatch working under
       both Jody and Bob Heath. He left Robert Heath to pursue his collegiate coaching career for
       the next 10 years, but after Bob died he came back to Lubbock with Terri to once again work
       at Robert Heath.




            Brent Shankle
       Going to college with the plan of continuing the family trucking legacy, Brent went through the
       McCombs School of business and graduated with a Master’s Degree in Accounting and his
       CPA license. During college he worked at Robert Heath in the summer and sporadically on
       projects as needed. Since graduating in 2009 Brent has worked his way through the
       accounting and dispatch areas of the business and is now proud to be working as CFO with
       the company to continue Bob and Lila’s great tradition with the transportation industry.




            Jody Heath
       Starting with part time work in the shop while at Texas Tech University Jody has worked at
       Robert heath Trucking for over 50 years and continues to give the same dedication each day
       to his uncle’s, Bob Heath’s, company. Jody started out in the o ce and worked his way up to
       head of operations before Bob’s death in 1994. Since that time, Jody has worked closely with
       Jimmy and Terri as President to continue to grow and improve Robert Heath Trucking each
       day.




            Brooks Shankle

                                                                                                         Privacy - Terms



https://www.robertheath.com/about-us/                                                                                2/3
4/30/2019           Case 3:19-cv-00261-JWD-EWDAboutDocument
                                                    us – Robert Heath
                                                                  1-1Trucking Inc.
                                                                         04/30/19  Page 11 of 15
            Mark Timmer



            Dan Alford




                                            1201 E 40th Street Lubbock, TX           +1 806-747-1651

                                        Services   Locations     Contractor     Lease Purchase      About us




                                               © 2017 Robert Heath Trucking Inc.. All Rights Reserved.
                                                  Designed & Optimized: Internet Digital Marketing

                                                                          




                                                                                                               Privacy - Terms



https://www.robertheath.com/about-us/                                                                                      3/3
       Case 3:19-cv-00261-JWD-EWD                          Document 1-1         04/30/19 Page 12 of 15


From:               Sean McAllister
To:                 Jennifer Hale
Subject:            FW: Hubert Jones v. Anthony Stiggers, et al
Date:               Tuesday, April 30, 2019 10:23:13 AM




Below is Exhibit 3 to go with the federal court removal. Thank you!

-----Original Message-----
From: Brad R. Matthews [mailto:Brad@getgordon.com]
Sent: Wednesday, April 03, 2019 6:04 AM
To: Sean McAllister
Cc: Cherie Mowen; Roberta Alongi; Jennifer Brown
Subject: Re: Hubert Jones v. Anthony Stiggers, et al

Morning Sean. 30 day extension to answer is fine. Yes damages are over $75. He has over 60k in medicals to date. I
did send a demand with meds prior to filing suit. I will send your way. Thanks

Brad

Sent from my iPhone

> On Apr 1, 2019, at 4:52 PM, Sean McAllister <smcallister@loeb-law.com> wrote:
>
> Brad,
>
> We will be representing Great West, Anthony Stiggers, and Robert Heath Trucking in the attached lawsuit that
you filed on behalf of Hubert Jones. May we please have a 30-day extension to file responsive pleadings (to May
1st)? If so, we will extend the same professional courtesies to you as we move through this litigation.
>
> Also, this case is removable on the basis of diversity jurisdiction since all defendants are non-Louisiana
domiciliaries. At this time, are Mr. Jones’ damages over $75,000, exclusive of interest and costs? If so, I will
remove it when we file our responsive pleadings. If not, please let me know, and I will prepare the necessary
written Stipulation, and we can keep this in Livingston Parish. One of Mr. Jones’ passengers, Allen Goree III, filed
suit in the Middle District of Louisiana (3:18-cv-540) and we represented the same defendants in that suit, which
actually settled last Friday. We are in the process of fully dismissing those claims due to settlement, so there will
not be any consolidation issues to address.
>
> Finally, please send me a settlement demand at your earliest convenience. It is my understanding that one may
have been made pre-suit; if so, please re-send it to me. If you’d like to further discuss this case, feel free to give me
a call.
>
> Thanks,
>
> Sean McAllister
> Attorney
> [cid:image001.gif@01CEE24A.06D4F500]
> 1180 West Causeway Approach • Mandeville, Louisiana 70471
> Main: (985) 778-0220 • Direct: (985) 612-1946 • Facsimile (985)
> 246-5639 smcallister@loeb-law.com•<mailto:smcallister@loeb-law.com·>
> www.loeb-law.com<http://www.loeb-law.com/>
> Mandeville • New Orleans • Shreveport
>
> This e-mail transmission, including any documents, files or other messages attached hereto, may contain
PRIVILEGED and CONFIDENTIAL information intended only for the use of the identified individual or entity. If
you are not the intended recipient, or the person responsible for delivery to the intended recipient, you are hereby



                                                                                                                            3
      Case 3:19-cv-00261-JWD-EWD                       Document 1-1           04/30/19 Page 13 of 15


notified that any disclosure, copying, distribution or dissemination of any part of this transmission or any attachment
hereto is STRICTLY PROHIBITED. If you have received this transmission in error, please notify the sender at
either the e-mail address or telephone number above, immediately delete or destroy this transmission, any
attachments hereto and all copies from all applicable systems. Receipt of this transmission by anyone other than the
intended recipient shall not constitute a waiver of any attorney-client, work product or other applicable privilege.
>
> <image001.gif>
> <2019-03-22_Hubert Jones Petition.pdf>
Case 3:19-cv-00261-JWD-EWD                       Document 1-1            04/30/19 Page 14 of 15




          21®*^ JUDICIAL DISTRICT COURT FOR THE PARISH OF LIVINGSTON

                                       STATE OF LOUISIANA


                                                                      DOCKET NO.162665, DIV.B

                                         HUBERT L. JONES

                                                VERSUS

            ANTHONY QUINN STIGGERS,ROBERT HEATH TRUCKING,INC.,
                          AND GREAT WEST CASUALTY COMPANY

   FILED:
                                                        CLERK OF COURT

                          NOTICE OF FILING NOTICE OF REMOVAL

   TO:    Jason B. Harris, Clerk of Court
          21^^ Judicial District Court tor the Parish of Livingston
          20300 Government Blvd.
          Livingston, LA 70754

          Plaintiff, Hubert L. Jones
          Through their attorneys of record,
          Brad R. Matthews
          Gordon McKernan Injury attorneys
          5656 Hilton Avenue
          Baton Rouge, LA 70808

          PLEASE TAICE NOTICE that Great West Casualty Company and Robert Heath

   Tmcking, Inc. have this date filed the attached Notice of Removal with the Office of the Clerk

   for the United States District Court for the Middle District of Louisiana. A copy ofthe Notice of

   Removal is attached hereto as Exhibit "A."




                                                        Respectfully submitted,

                                                        LOEB LAW FIRM

                                                 By:
                                                        J. SCOTT LOEB(#25771)
                                                        SEAN MCALLISTER(#35900)
                                                        1180 West Causeway Approach
                                                        Mandeville, LA 70471
                                                        Telephone: (985)778-0220
                                                        Facsimile:   (985)246-5639
                                                        Email:         sloeb@loeb-law.com
                                                                       smcallister@loeb-law.com
                                                        Attorneysfor Great West Casualty Company
                                                        and Robert Heath Trucking, Inc.




                                                                                                       4
Case 3:19-cv-00261-JWD-EWD   Document 1-1   04/30/19 Page 15 of 15
